Name: Commission Regulation (EEC) No 804/91 of 27 March 1991 fixing for the 1991 marketing year the Community offer prices for tomatoes applicable with regard to Spain and Portugal
 Type: Regulation
 Subject Matter: prices;  Europe
 Date Published: nan

 No L 82/3728 . 3 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 804/91 of 27 March 1991 fixing for the 1991 marketing year the Community offer prices for tomatoes applicable with regard to Spain and Portugal more periods and a Community offer price should be fixed for each of them ; Whereas, in accordance with Article 1 of Regulations (EEC) Nos 3709/89 and 3648/90 , the producer prices to be used for the determination of the Community offer price are to be those of a domestic product defined by its commercial characteristics recorded on the representative market or markets located in the production areas where prices are lowest for products or varieties representing a considerable proportion of production marketed throughout the year or during a part of the latter and which meet quality Class I requirements and conditions laid down as regards packaging ; whereas the average price for each representative market must be established after disregarding prices which may be considered excessively high or excessively low compared with the normal fluctuations recorded on the market ; whereas, moreover, if the average price for a Member State shows excessive variations with respect of normal price fluctuations, it shall not be taken into account ; Whereas, up to 10 July, tomatoes produced in the Community of Ten are grown mainly under glass ; whereas the Community offer prices for this period of the marketing year must therefore be fixed for a product of that type ; whereas tomatoes imported from Spain and Portugal during the same period will have been grown in the open ; whereas, although such tomatoes may be classed in Class I, their quality and price are not comparable with those of products grown under glass ; whereas the prices for tomatoes not grown under glass should therefore be adjusted by a conversion factor ; Whereas the application of the abovementioned criteria results in Community offer prices being fixed for toma ­ toes for the period 1 April to 20 December 1991 at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulations (EEC) No 3709/89 (') and No 3648/90 (2) laying down general rules for implementing the Act of Accession of Spain and Portugal as regards the compensation mechanism on imports of fruit and vegetables originating respectively in Spain and Portugal, and in particular Article 4 ( 1 ) thereof, Whereas, Commission Regulation (EEC) No 3820/90 (3), lays down detailed rules for the application of the compensation mechanism to imports of fruit and vegeta ­ bles from Spain, Whereas, pursuant to Article 152 and Article 318 of the Act of Accession, a compensation mechanism is to be introduced on imports into the Community as constituted at 31 December 1985, hereinafter referred to as the 'Community of Ten', of fruit and vegetables from Spain and Portugal for which a reference price is fixed with regard to third countries ; whereas, Community offer prices for tomatoes coming from Spain and Portugal should be fixed only during the period where reference prices are fixed with regard to third countries, this means from 1 April up to and including 20 December ; Whereas, in accordance with Articles 152 (2) (a) and 318 ( 1 ) (a) of the Act of Accession , a Community offer price is to be calculated annually on the basis of the arithmetic mean of the producer prices in each Member State of the Community of Ten, plus transport and packaging costs incurred by the products from the production regions to the representative consumption centres of the Commu ­ nity and bearing in mind developments in the cost of production in the fruit and vegetable sector ; whereas the abovementioned producer prices correspond to the average prices recorded during the three years preceding the date of fixing of the Community offer price ; whereas, however, the annual Community offer price cannot exceed the reference price applied for third countries ; Whereas, in order to take account of seasonal variations in prices, the marketing year should be divided into one or HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1991 marketing year, the Community offer prices for tomatoes (CN code 0702 00), applicable with regard to Spain and Portugal , expressed in ecus per 100 kilograms net of packed products of class I , of all sizes, shall be as follows : (') OJ No L 363, 13 . 12. 1989, p. 3 . (2) OJ No L 362, 27. 12. 1990, p . 16 . (' OJ No L 366, 29. 12. 1990, p . 43 . No L 82/38 Official Journal of the European Communities 28 . 3 . 91 144,17, 97,85, 69,55, 41,90, 44,99, 46,47.  April :  May :  1 June to 10 July :  11 July to 31 August :  September :  1 October to 20 December : the prices for tomatoes, not produced under glass, imported from Spain and Portugal shall , after deduction of customs duties, be multiplied :  for April , by a conversion factor of 1,80,  for May, by a conversion factor of 1,70,  from 1 June to 10 July, by a conversion factor of 1,65. Article 2 This Regulation shall enter into force on 1 April 1991 . 2. For the purpose of calculating the Spanish and Portuguese offer prices : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission